Citation Nr: 0113387	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether [redacted] may be recognized as the helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1944 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 


FINDING OF FACT

[redacted] was not incapable of self-support due to permanent 
disabilities prior to attaining the age of 18, on April [redacted], 
1978.  


CONCLUSION OF LAW

[redacted] did not become permanently incapable of self-support 
prior to reaching the age of 18 and may not be recognized as 
the helpless child of the veteran under the applicable 
criteria.  38 U.S.C.A. § 101(4) (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.57, 3.356 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See VCAA.  In this regard, the appellant and her 
representative have been provided with a statement of the 
case and supplemental statements of the case informing them 
of the actions taken, the evidence considered, and the 
criteria upon which [redacted] may be recognized as the helpless 
child of the veteran.  [redacted] has been afforded examinations 
and treatment records have been obtained.  The appellant has 
indicated that she does not desire a hearing and she and her 
representative have been afforded the opportunity to submit 
argument and argument has been submitted.  There is no 
indication that there is any additional evidence that has not 
been obtained or that any further notification is required.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.  

The term child of the veteran means, inter alia, an unmarried 
person who is a legitimate child who, before reaching the age 
of 18 years, became permanently incapable of self-support.  
38 C.F.R. § 3.157(a)(ii).  A child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
38 C.F.R. § 3.356(a).  Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through her own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  Principal factors for 
consideration are:  (1) The fact that a claimant is earning 
her own support is prima facie evidence that she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by her own efforts 
is provided with sufficient income for her reasonable 
support.  (2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when her condition was such that she was employed, 
providing the cause of incapacity is the same as that upon 
which the original determination was made and there was no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, try out, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self-support otherwise established.  (3) It should be borne 
in mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4)  The incapacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involve no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b)(1)(2)(3)(4).  

The record reflects that [redacted] was born on April [redacted], 1960.  
Private treatment records relating to her care, dated from 
1963 through 1979, reflect that she was followed for multiple 
complaints, including seizures.  November 1964 and August and 
December 1965 records reflect that she no longer had 
seizures.  A December 1977 record indicates that [redacted] began 
to walk at age 4, and walked dragging her left foot.  At that 
time she had decreased headaches and her dizziness had not 
recurred.  In May 1978 she was seen with a history of 
headaches of a 2- to 3-hour duration that were relieved by 
Tylenol.  In April 1979 she was in her fourth year of high 
school and was seen with headaches with no nausea or 
vomiting, but she was photophobic and they were not relieved 
with Tylenol.  A February 1978 EEG notes [redacted]'s history of 
cerebral palsy with left spastic hemiparesis and macrocrania.  
It notes a history of seizures from age 2 to 5 and indicates 
at that time [redacted] had episodes of headaches, dizzy spells, 
with loss of consciousness during one episode.  Neurological 
findings included left spastic hemiparesis.  

The report of an April 1978 VA examination notes that [redacted] 
was, at that time, in her third year (11th grade) of high 
school.  She was doing fairly well and planned to go to 
college.  [redacted]'s mother indicated that [redacted] was very 
dependent on her.  It was noted that [redacted] had spasticity of 
the left side (arm and leg).  She had started to walk at age 
5 and by age 7 had undergone her first surgery for left 
clubfoot.  On examination there was mild shortening of the 
left leg with muscular atrophy.  There was mild spasticity of 
the left leg and there was mild weakness and spasticity of 
the left arm.  She was able to raise it to shoulder level.  
Her handgrip was fairly poor.  She walked with a mild left 
leg limp and used no prosthetic devices.  She had no abnormal 
mental content.  She was oriented, relevant, and coherent.  
There was no evidence of mental retardation.  The diagnosis 
included left spastic hemiparesis and it was indicated that 
she was not incapable of self-support.  

The report of a September 1996 VA psychiatric examination 
reflects that [redacted] had never had any psychiatric treatment.  
She had completed a Bachelor of Arts degree in Computer 
Programming and worked for one year in 1990 as a teacher.  At 
the time of the examination she was in receipt of Social 
Security benefits.  [redacted]'s mother reported that since birth 
[redacted] had experienced paralysis of the left arm and leg and 
had a shunt placed due to hydrocephalus.  It was indicated 
that she also had epilepsy.  It was reported that [redacted] 
stopped working due to severe headaches and pressure from 
work.  The diagnoses indicated that [redacted] had no psychiatric 
diagnosis.  She was diagnosed with a seizure disorder, status 
post hydrocephalus with shunt placement, headaches, and 
sinusitis.  Her Global Assessment of Functioning (GAF) was 
indicated to be 85.  The examiner indicated that [redacted] was 
not considered a helpless child.

An October 1997 letter from Marta R. Ortiz-Pagan, M.D., a 
private physician, reflects that [redacted] has epilepsy and 
hydrocephalus with shunt.  It was indicated that she had left 
arm and leg deformity and although she studied she needed 
help to care for herself.  She depended on her mother to care 
for her.

A statement received from Raul V. Marco, M.D., a private 
physician, in November 1997, reflects that [redacted] had left 
hemiparesis spastic and convulsive disorder and that her 
mother helped her in everything. 

A November 1997 statement from a reverend reflects that it 
was known that [redacted] had physical limitations and an 
October 1997 statement from a university counselor reflects 
that [redacted] persevered in her studies in spite of her health 
problems, including headaches, dizziness, and difficulty in 
getting to classrooms that resulted in providing her with a 
key to the university elevator. 

The report of a June 1999 VA neurology examination reflects 
that [redacted] reported that her last seizure had been over five 
years before and that she had good control of her seizures.  
It reflects that she had completed a Bachelor of Arts at the 
University in computers with much difficulty, graduating in 
1989 after graduating from high school in 1979.  She had 
worked for approximately one year after graduation from 
college, but had to stop working due to frequent and very 
severe headaches and due to physical limitations for climbing 
stairs.  She reported that headaches had existed since she 
was a child and that currently episodes lasted up to a whole 
day with a frequency of 2 to 3 episodes per week.  She 
reported needing to go to the emergency room several times a 
month with headaches and that they had been very limiting.  
She indicates that this was why it took her so long to finish 
her Bachelor of Arts.  The diagnoses included cerebral palsy 
with residuals, generalized seizure disorder, mixed type of 
headaches, allergic rhinitis, and chronic sinusitis.  The 
examiner commented that it was impossible to offer an opinion 
as to [redacted]'s ability for self-support prior to reaching 
age 18 because medical evidence was insufficient to make such 
a determination.  

Since [redacted] was born on April [redacted], 1960, she reached her 18th 
birthday on April [redacted], 1978.  Initially, the Board observes 
that there is no competent medical evidence that offers the 
conclusion that [redacted] was permanently incapable of 
self-support before she reached her 18th birthday.  There is 
competent medical evidence, in the form of the April 1978 VA 
examination report, which reflects that she was not incapable 
of self-support at that time and there is competent medical 
evidence in the form of the September 1996 VA psychiatric 
evaluation report that indicates that [redacted] was not 
considered a helpless child at that time.  The competent 
medical evidence, contemporaneous with [redacted] reaching her 
18th birthday, includes a May 1978 private treatment record 
indicating that she had a history of headaches of 2- to 
3-hour duration that were relieved by Tylenol.  When seen 
again in April 1979, one year after she reached her 18th 
birthday, she reported headaches with no nausea or vomiting 
but she was photophobic and they were not relieved by 
Tylenol.  The record indicates that [redacted] was in the 11th 
grade at the time she reached her 18th birthday and that the 
following year she was in the 12th grade and graduated from 
high school that year, 1979.  She then, over a 10-year 
period, completed a Bachelor of Arts degree relating to 
computers and worked for one year as a teacher.  It is then 
reported that, because of the severity of her headaches, she 
discontinued her employment and is now in receipt of Social 
Security benefits.  With consideration that the record 
reflects that [redacted]'s headaches, as they existed at the time 
of her 18th birthday, were of a lesser nature than they were 
one year later, and of a substantially lesser nature than 
they are currently or than they were when their symptoms 
resulted in termination of her one-year employment, as well 
as competent medical evidence indicating that she was not 
permanently incapable of self-support prior to age 18 and no 
competent medical evidence indicating that she was 
permanently incapable of self-support prior to age 18, the 
Board concludes that a preponderance of the evidence is 
against the claim to recognize [redacted] as the helpless child of 
the veteran.  38 C.F.R. §§ 3.57, 3.356. 


ORDER

[redacted] may not be recognized as the helpless child of the 
veteran and the appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

